Case 1:17-cv-02897-TWP-MPB Document 152 Filed 08/07/20 Page 1 of 3 PageID #: 2595




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA


  INDIANA STATE CONFERENCE OF THE
  NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED PEOPLE
  (NAACP) and LEAGUE OF WOMEN
  VOTERS OF INDIANA,

                         Plaintiffs,

                 v.                                     Docket No. 1:17-cv-02897

  CONNIE LAWSON, in her official capacity as
  the Indiana Secretary of State; J. BRADLEY
  KING, in his official capacity as Co-Director of
  the Indiana Election Division; ANGELA
  NUSSMEYER, in her official capacity as Co-
  Director of the Indiana Election Division,

                         Defendants.

     PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO ACCEPT LATE FILING

         Plaintiffs, the Indiana State Conference of The National Association for the Advancement

  of Colored People (the “NAACP”) and League of Women Voters of Indiana (the “League”),

  respectfully submit this motion to seek leave of the Court to accept the late filing of Plaintiffs’ Pre-

  Trial Preparation materials set forth in Part VIII.A of the Order on Case Management Plan, Dkt.

  79, which were due on August 5, 2020, two weeks before the Final Pretrial Conference, id., which

  is scheduled for August 19, 2020, Dkt. 123. In support of their motion, Plaintiffs respectfully state

  as follows:

         1.      As the Court is aware, Defendants did not file their Response in Opposition to

  Plaintiffs’ Motion for Summary Judgment on July 15, 2020, due to a miscommunication.

         2.      As a result, the Court amended the Scheduling Order to permit Defendants to file

  their Response on July 29, 2020. Dkt. 141. Plaintiffs’ Reply in Support of their Motion for
Case 1:17-cv-02897-TWP-MPB Document 152 Filed 08/07/20 Page 2 of 3 PageID #: 2596




  Summary Judgment became due on August 5, 2020, the same date that Pre-Trial materials were

  due pursuant to Part VIII.A of the Order on Case Management Plan. Dkts. 79, 123 141.

         3.      Regrettably, due to difficulties completing both significant filings on the same day,

  Plaintiffs were unable to file their Pre-Trial Preparation materials. The next morning, Plaintiffs

  informed Magistrate Judge Brookman’s Chambers and Defendants conveyed that they did not

  object to Plaintiffs filing their Pre-Trial Preparation materials on August 7, 2020, but that

  Defendants reserved the right to request accommodations on the date their responsive materials

  are due under Part VIII.B of the Order on Case Management Plan, Dkts. 79, which Plaintiffs do

  not oppose.

         4.      Plaintiffs therefore seek the Court’s leave to accept Plaintiffs’ Pre-Trial Preparation

  materials as timely.

  DATED: August 7, 2020                                           Respectfully submitted,

   /s/ Alexandre J. Tschumi
   Sascha N. Rand                                       Myrna Pérez
   Ellyde R. Thompson                                   Eliza Sweren-Becker
   Ellison Ward Merkel                                  BRENNAN CENTER FOR JUSTICE
   Geneva McDaniel                                      AT NYU SCHOOL OF LAW
   Alexandre J. Tschumi                                 120 Broadway, Suite 1750
   QUINN EMANUEL URQUHART & SULLIVAN,                   New York, NY 10271
   LLP                                                  (646) 292-8310
   51 Madison Avenue, 22nd Floor
   New York, NY 10010                                   Trent A. McCain
   (212) 849-7000                                       MCCAIN LAW OFFICES, P.C.
                                                        363 S. Lake St., Suite 2
                                                        Gary, IN 46403
                                                        (219) 884-0696

   Counsel for Plaintiffs Indiana State Conference of the National Association for the Advancement of
   Colored People (NAACP) and League of Women Voters of Indiana
Case 1:17-cv-02897-TWP-MPB Document 152 Filed 08/07/20 Page 3 of 3 PageID #: 2597




                                 CERTIFICATE OF SERVICE

         I, Alexandre J. Tschumi, an attorney, certify that on August 7, 2020, I caused a true and

  correct copy of the foregoing Unopposed Motion for Leave to Accept Late Filing to be served on

  counsel for Defendants.

                                                     /s/ Alexandre J. Tschumi
                                                        Alexandre J. Tschumi
